DETAILED ACTION
The present application is being examined under the pre-AIA  first-to-invent provisions.
This is in reply to papers filed on 2021-04-26. Claims 30-49 are pending. Claims 30, 37, 44 is/are independent.

Allowable Subject Matter
Claim 36, 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-04-26, 2020-07-16 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Giakouminakis '188 in view of Bahl '788 
Giakouminakis '188 in view of Bahl '788 in view of Singla '723 
Giakouminakis '188 in view of Bahl '788 in view of Johansson '528 
30
[Wingdings font/0xFC]


31

[Wingdings font/0xFC]


[Wingdings font/0xFC]


33


[Wingdings font/0xFC]
34
[Wingdings font/0xFC]


35
[Wingdings font/0xFC]


36
[Wingdings font/0xFC]


37
[Wingdings font/0xFC]


38

[Wingdings font/0xFC]

39
[Wingdings font/0xFC]


40


[Wingdings font/0xFC]
41
[Wingdings font/0xFC]


42
[Wingdings font/0xFC]


43
[Wingdings font/0xFC]


44
[Wingdings font/0xFC]


45

[Wingdings font/0xFC]

46
[Wingdings font/0xFC]


47


[Wingdings font/0xFC]
48
[Wingdings font/0xFC]


49
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of  103(a) (pre-AIA ) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30, 32, 34-37, 39, 41-44, 46, 49 is/are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Publication 2013/0074188 to Giakouminakis et al. (hereinafter "Giakouminakis '188") in view of U.S. Publication 2008/0189788 to Bahl (hereinafter "Bahl '788").  Giakouminakis '188 is prior art to the claims under 35 U.S.C. § 102(e).  Bahl '788 is prior art to the claims under 35 U.S.C. § 102(b), 35 U.S.C. § 102(a), and 35 U.S.C. § 102(e).
Per claim 30 (independent):
Giakouminakis '188 discloses a method (computes based on rules from factors [Giakouminakis '188 ¶ 0041, 0083])
Giakouminakis '188 does not disclose determining, using at least one processor, a criticality rating for an asset of a computing environment in response to a countermeasure deployment involving the asset or an attempt to launch the asset or an application hosted by or interacting with the asset
However, Giakouminakis '188 discloses determining, using at least one processor, a criticality rating for an asset of a computing environment, a countermeasure deployment involving the asset, or an attempt to launch the asset or an application hosted by or interacting with the asset (console module on remote station derives asset importance from collected data [Giakouminakis '188 ¶ 0034, 0040-0044, 0063-0071]; specific values for importance, consequences / impact of damage / unavailability [Giakouminakis '188 ¶ 0034]; values for risk level [Giakouminakis '188 ¶ 0023, 0070-0071, 0084]; vulnerabilities [Giakouminakis '188 ¶ 0024, 0027, 0034]; amount of previous remediation [Giakouminakis '188 ¶ 0053-0054, 0064])
Giakouminakis '188 discloses the criticality rating is based at least in part on a rule (computes based on rules from factors [Giakouminakis '188 ¶ 0041, 0083])
Giakouminakis '188 discloses causing a security activity to be performed based at least in part on the criticality rating (prioritizes remediation based on risk level and asset importance [Giakouminakis '188 ¶ 0071, 0053-0055, 0063-0071, 0037])
Further:
Bahl '788 discloses determining, using at least one processor, a rating for an asset of a computing environment in response to a countermeasure deployment involving the asset or an attempt to launch the asset or an application hosted by or interacting with the asset (event, e.g. application launch, triggers risk assessment [Bahl '788 ¶ 0044-0049])

determining, using at least one processor, a criticality rating for an asset of a computing environment in response to a countermeasure deployment involving the asset or an attempt to launch the asset or an application hosted by or interacting with the asset
A person having ordinary skill in the art would have been motivated to combine them at least because utilizing the risk factors taught by Bahl '788 would enhance the accuracy of the criticality computation of Giakouminakis '188.  A person having ordinary skill in the art would have been further motivated to combine them at least because Giakouminakis '188 teaches [Giakouminakis '188 ¶ 0044] modifying its own method to use other metrics [Bahl '788 ¶ 0024-0031, 0044-0053, 0073, 0088], such as those of Bahl '788 teaches to arrive at the claimed invention; because Bahl '788 teaches [Bahl '788 ¶ 0024-0031, 0044-0053, 0073, 0088] modifying a risk assessment system such as that of Giakouminakis '188 to arrive at the claimed invention; because doing so constitutes use of a known technique (trigger events  [Bahl '788 ¶ 0044-0049]; additional risk factors [Bahl '788 ¶ 0024-0031, 0044-0053, 0073, 0088]) to improve similar devices and/or methods (risk assessment system [Giakouminakis '188 ¶ 0040-0044, 0063-0071]) in the same way; because doing so constitutes applying a known technique (trigger events  [Bahl '788 ¶ 0044-0049]; additional risk factors [Bahl '788 ¶ 0024-0031, 0044-0053, 0073, 0088]) to known devices and/or methods (risk assessment system [Giakouminakis '188 ¶ 0040-0044, 0063-0071]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to 
Per claim 32 (dependent on claim 30):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 30 above, incorporated herein by reference
Giakouminakis '188 does not disclose the rule assesses the criticality rating based at least in part on an amount of traffic originating from, passing through, or received at the asset in a window of interest, and the amount of traffic is an average traffic or an overall amount of traffic
Further:
Bahl '788 discloses the rule assesses the criticality rating based at least in part on an amount of traffic originating from, passing through, or received at the asset in a window of interest, and the amount of traffic is an average traffic or an overall amount of traffic (presence of defensive measures decreases score [Bahl '788 ¶ 0024-0028, 0047-0048, 0051-0053, 0088]; determines score based on monitored traffic [Bahl '788 ¶ 0024, 0030-0031, 0052])
For the reasons detailed above with respect to claim 30, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Giakouminakis '188 with the trigger events of Bahl '788 to arrive at a method including:
the rule assesses the criticality rating based at least in part on an amount of traffic originating from, passing through, or received at the asset in a window of interest, and the amount of traffic is an average traffic or an overall amount of traffic
Per claim 34 (dependent on claim 30):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 30 above, incorporated herein by reference
Giakouminakis '188 discloses the rule assesses the criticality rating based at least in part on an operating system of the asset or a geographical location of the asset (assets are "hardware resources, such as processors, memory, network hardware, storage devices, and the like, and software resources, such as operating systems (OS), application programs, and the like" [Giakouminakis '188 ¶ 0017]; computes based on rules from factors [Giakouminakis '188 ¶ 0041, 0083])
Per claim 35 (dependent on claim 30):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 30 above, incorporated herein by reference
Giakouminakis '188 does not disclose the security activity is denying the attempt to launch the asset or the application hosted by or interacting with the asset
Further:
Bahl '788 discloses the security activity is denying the attempt to launch the asset or the application hosted by or interacting with the asset (remediates by denying access, quarantining, etc. [Bahl '788 ¶ 0063-0064, 0090, 0093, 0098])
For the reasons detailed above with respect to claim 30, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Giakouminakis '188 with the trigger events of Bahl '788 to arrive at a method including:
the security activity is denying the attempt to launch the asset or the application hosted by or interacting with the asset
Per claim 37 (independent):
Giakouminakis '188 discloses at least one non-transitory storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, cause the machine to perform a method (processor, memory, computer readable storage medium, executable instructions [Giakouminakis '188 ¶ 0073, 0087])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 30 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 39 (dependent on claim 37):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 32 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 41 (dependent on claim 37):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 34 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 42 (dependent on claim 37):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 35 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 44 (independent):
Giakouminakis '188 discloses at least one memory that stores instructions and at least one processor that executes the instructions (processor, memory, computer readable storage medium, executable instructions [Giakouminakis '188 ¶ 0073, 0087])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 30 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 46 (dependent on claim 44):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 44 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 32 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 48 (dependent on claim 44):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 44 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 34 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 49 (dependent on claim 44):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 44 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 35 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 31, 38, 45 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Giakouminakis '188 in view of Bahl '788 in view of U.S. Publication 20140173723 to Singla et al. (hereinafter "Singla '723").  Singla '723 is prior art to the claims under 35 U.S.C. § 102(e).
Per claim 31 (dependent on claim 30):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 30 above, incorporated herein by reference
Giakouminakis '188 does not disclose the rule assesses the criticality rating based at least in part on a file size of the asset or whether the asset maintains credit card data
Further:
Singla '723 discloses the rule assesses the criticality rating based at least in part on a file size of the asset or whether the asset maintains credit card data (sets higher criticality based on presence of credit card numbers [Singla '723 ¶ 0058])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Giakouminakis '188 with the criticality attributes of Singla '723 to arrive at a method including:
the rule assesses the criticality rating based at least in part on a file size of the asset or whether the asset maintains credit card data
A person having ordinary skill in the art would have been motivated to combine them at least because utilizing the criticality attributes taught by Singla '723 would enhance the accuracy of the criticality computation of Giakouminakis '188.  A person having ordinary skill in the art would have been further motivated to combine them at least because Giakouminakis '188 teaches [Giakouminakis '188 ¶ 0044] modifying its own method to use other metrics [Singla '723 ¶ 0058], such as those of Singla '723 to arrive at the claimed invention; because Singla '723 teaches [Singla '723 ¶ 0058] modifying a risk assessment system such as that of Giakouminakis '188 to arrive at the claimed invention; because doing so constitutes use of a known technique (file content as a criticality attribute [Singla '723 ¶ 0058]) to improve similar devices and/or methods (risk assessment system [Giakouminakis '188 ¶ 0040-0044, 0063-0071]) in the same way; because doing so constitutes applying a known technique (file content 
Per claim 38 (dependent on claim 37):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 45 (dependent on claim 44):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 44 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 33, 40, 47 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Giakouminakis '188 in view of Bahl '788 in view of U.S. Publication  20150143528 to Johansson Johansson '528").  Johansson '528 is prior art to the claims under 35 U.S.C. § 102(e).
Per claim 33 (dependent on claim 30):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 30 above, incorporated herein by reference
Giakouminakis '188 does not disclose the rule assesses the criticality rating based at least in part on an ownership, a creation, a management, or an interaction with a predetermined user
However, Giakouminakis '188 discloses the rule assesses the criticality rating based at least in part on role of asset in the organization (importance of asset based on context of asset in organization  [Giakouminakis '188 ¶ 0062-0068, 0035-0036])
Further:
Johansson '528 discloses the rule assesses the criticality rating based at least in part on an ownership, a creation, a management, or an interaction with a predetermined user (increases score based on the importance of the user or the quality of service promised to that user [Johansson '528 ¶ 0045, Fig. 4])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Giakouminakis '188 with the criticality attributes of Johansson '528 to arrive at a method including:
the rule assesses the criticality rating based at least in part on an ownership, a creation, a management, or an interaction with a predetermined user
A person having ordinary skill in the art would have been motivated to combine them at least because utilizing the criticality attributes taught by Johansson '528 would enhance the accuracy of the criticality computation of Giakouminakis '188.  A person having ordinary skill in the art would have been further motivated to combine them at least because Giakouminakis '188 teaches [Giakouminakis '188 ¶ 0044] modifying its own method to use other metrics [Johansson '528 ¶ 0045, Fig. 4], such as those of Johansson '528 teaches to arrive at the claimed 
Per claim 40 (dependent on claim 37):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 33 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 47 (dependent on claim 44):
Giakouminakis '188 in view of Bahl '788 discloses the elements detailed in the rejection of claim 44 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 33 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494